     Case 2:19-cv-00856-TLN-CKD Document 37 Filed 10/27/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ISAAC D. DAWSON,                                  No. 2:19-cv-0856 TLN CKD P
12                       Plaintiff,
13           v.                                        FINDINGS AND RECOMMENDATIONS
14   T. BEEBY, et al.,
15                       Defendants.
16

17           On October 7, 2020, the court ordered that plaintiff pay the $400 filing fee for this action

18   within 14 days. Plaintiff has not paid the filing fee. Accordingly, IT IS HEREBY

19   RECOMMENDED that this action be dismissed without prejudice.

20           These findings and recommendations are submitted to the United States District Judge

21   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

22   after being served with these findings and recommendations, plaintiff may file written objections

23   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

24   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

25   /////

26   /////

27   /////

28   /////
                                                       1
     Case 2:19-cv-00856-TLN-CKD Document 37 Filed 10/27/20 Page 2 of 2


 1   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153

 2   (9th Cir. 1991).

 3   Dated: October 27, 2020
                                                    _____________________________________
 4
                                                    CAROLYN K. DELANEY
 5                                                  UNITED STATES MAGISTRATE JUDGE

 6

 7

 8   1
     daws0856.fee
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
